Title: To Thomas Jefferson from Albert Gallatin, 25 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Saturday afternoon [25 Feb. 1804]
               
               I could not obtain a copy of the revenue law for New Orleans and am informed that it was sent to you. I was obliged to close the instructions without it & may have omitted some important particulars. I will thank you to send it when you return the sketch of instructions. If both could be sent to my house some time to morrow, it would accelerate the business.
               Respectfully Your obedt. Servt
               
                  Albert Gallatin 
               
            